
	
		III
		Calendar No. 27
		110th CONGRESS
		1st Session
		S. RES. 41
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 25, 2007
			Mr. Brown (for himself
			 and Mr. Voinovich) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			February 15, 2007
			Reported by Mr. Leahy,
			 without amendment
		
		RESOLUTION
		Honoring the life and recognizing the
		  accomplishments of Tom Mooney, president of the Ohio Federation of
		  Teachers.
	
	
		Whereas
			 Tom Mooney graduated from Antioch College in Yellow Springs, Ohio, before
			 becoming a high school government teacher in Cincinnati in 1974;
		Whereas
			 Mr. Mooney became a passionate advocate for teachers and public
			 education;
		Whereas
			 Mr. Mooney served as the president of the Cincinnati Federation of Teachers, as
			 the vice president of the American Federation of Teachers, and on the American
			 Federation of Teachers’ executive council;
		Whereas
			 during his 21 years as president of the Cincinnati Federation of Teachers, Mr.
			 Mooney worked to establish a teacher evaluation system;
		Whereas, in 2000, Mr. Mooney was elected to
			 lead the Ohio Federation of Teachers;
		Whereas
			 Mr. Mooney led the Ohio Federation of Teachers, which represents more than
			 20,000 members, including public education employees, higher education faculty
			 and support staff, and other public employees, for 6 years;
		Whereas
			 during his tenure as president of the Ohio Federation of Teachers, Mr. Mooney
			 endeavored to strengthen the teaching profession and to improve the working
			 environment for all school employees, while also encouraging parental
			 involvement to ensure a high-quality public education for all children;
		Whereas
			 Mr. Mooney was a tireless advocate for Ohio’s public education system and
			 opposed efforts to privatize educational services for limited numbers of
			 children because these attempts at privatization came at the expense of the
			 vast majority of students who attend public schools in the State;
		Whereas, on December 3, 2006, Ohio and the
			 Nation felt a great loss with the sudden death of Mr. Mooney; and
		Whereas
			 Mr. Mooney will be remembered as a fearless union leader and for his true
			 dedication to improving the quality of public education: Now, therefore, be
			 it
		
	
		That the Senate honors the life and
			 recognizes the achievements of Tom Mooney, who exemplified dedication to, and
			 true advocacy for, children and public education, while also gaining a deserved
			 reputation as an articulate and forceful labor union activist.
		
	
		February 15, 2007
		Reported without amendment
	
